Title: To John Adams from Francis Dana, 1 July 1782
From: Dana, Francis
To: Adams, John



St: PetersbourgJune 21st. 1782 O.S. 1 July N.S.
My Dear Sir

My last to you was of the 12/23 of May. I have not received any from you since yours of the 28th. of April. Enclosed you will receive the latter part of my letter to Mr: Livingston, which I pray you to forward with a proper direction. I send them open to you for your private Information. The matter these mentioned is what is alluded to in my last. Since the new British Ministry have consented upon the intercession of Her Imperial Majesty, to treat with the Dutch upon the basis of their old Marine Treaty, and the principles of the Armed Neutrality, She seems to press the business of Mediation with greater vigour. Whether a particular peace between Britain and Holland can be now brought about by Her Majesty’s exertions, you are better able to say than I am, and I shou’d be glad of your sentiments upon this subject. I am inclined to think it cannot be, and that the whole may issue in a general Mediation on the part of Her Majesty and the Emperor, whenever the English can be brot to consent to the Admission of our Ministers into the Congress, and not before. This is certainly upon the whole the most just, and I think the only rational method which remains to be adapted, with any prospect of Success, in the present state of affairs. If you were to hear the Anglomanes of this Country speak of the late successes of the British, you wou’d think they imagined the power of the whole House of Bourbon beaten down so as never to rise again, and that the British had gained a complete and lasting Triumph over all their Enemies: So ignorant are they of the real relative force of the Belligerent Powers. Time, I presume will destroy these absurdities and their momentaneous effects. The war, if it shou’d not be closed in the course of the next winter by a general pacification, may rage with new vigour on all parts. The late emancipation of Ireland may give some additional force to our Enemies, and we ought to be pre­pared to meet it. Abating this circumstance, I rejoice in the recovered liberty of that long and cruelly oppressed Country. This great event, as well as those of the freedom of the Commerce and of the Navigation of all the Nations of Europe, are undoubtedly consequences of our Revolution; and the latter most certainly must depend upon the establishment of our Independence. This truth I think, is so obvious to all of them that it cannot be overlooked. If they are not therefore absolutely blind to their own essential Interests, or so corrupt as to disregard them, they must openly or secretly favour and support it. But, my dear Friend, I am almost weary of this pitiful existence; in waiting for what is called “the proper moment;” and I may suddenly put in execution what I have before told you I have seriously contemplated, and return to America by the first opportunity which may offer.
I beg you to present my regards to Mr: T. and to tell him tho’ I have not wrote him for so long a time, yet I have not forgot him, or my obligations to him for his former favours.
I am, Dear Sir, your much obliged Friend & obedient humble Servt:

FRA DANA

